United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2121
                                    ___________

S.D. Phillip Koenig,                     *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Dave Dormire,                            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: April 10, 2008
                                  Filed: April 14, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate S.D. Phillip Koenig challenges the district court’s1 28 U.S.C.
§ 1915A preservice dismissal of his action, construed as one under 42 U.S.C. § 1983,
as well as its failure to rule on his motion to add defendants, and its denials of his
other motions including a motion for post-judgment relief. Upon review, we conclude
that dismissal was proper for the reasons stated by the court, and there is no basis for


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
reversal. Accordingly, we affirm. See 8th Cir. R. 47B. Koenig’s motion on appeal
to file a supplemental brief is granted, and his other pending motions are denied.
                        ______________________________




                                       -2-